DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on November 3rd, 2021, has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and rejection previously set forth in the Non-Final Rejection Office Action mailed on August 3rd, 2021.  However, the amended claims raise grounds for new objections, which are addressed through the Examiner’s Amendment below.
Response to Arguments
Applicant’s Remarks on page 8, filed November 3rd, 2021, with respect to “Formal Matters” have been fully considered and are persuasive.  The previous objections have been withdrawn, and new objections raised by the amendments are addressed in the Examiner’s Amendment below.
Applicant’s Remarks, on pages 8-9, filed November 3rd, 2021, with respect to “Claim Interpretation” have been fully considered and are persuasive.  The previous claim interpretations have been withdrawn.  Notably, the withdrawal of the claim interpretations according to explicit definitions found in the specification and/or the same definitions being included in the amended claims at least partially contributes to overcoming the prior art of record, as explained in detail in the Allowable Subject Matter: Reasons for Allowance section below.
Applicant’s Remarks on Pages 9-11, filed November 3rd, 2021, with respect to “Rejections under 35 U.S.C. §102” have been fully considered and are overall persuasive.  The previous 35 U.S.C. 102 rejections have been withdrawn based on amendments to base claims 1, 9, and 15 and removal of previous claim interpretations that overcome the prior art of record.  Additionally, the claims contain Allowable Subject Matter: Reasons for Allowance section below.  
Allowable Subject Matter

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview by telephone with Donald Lewis on November 19th, 2021.

The application has been amended as follows.  Only amended claims 1, 9, and 15 have been cited.  Amendments to claims are underlined or stricken through, and emphasis is for visual aid: 
Claim 1:
A powertrain operating method, performed via a controller, comprising:
adjusting a modified requested arbitrated engine torque to a first torque in response to an engine instantaneous torque request not being less than a requested arbitrated engine 
adjusting the modified requested arbitrated engine torque to a maximum of the the 
Claim 9:
A powertrain operating method, performed via a controller, comprising:
adjusting a modified requested arbitrated engine torque to a maximum of the the 
delaying a change to the  request, and where the delaying is an amount of time it takes to communicate a command from a first controller to a second controller.
Claim 15:
A system, comprising:
an engine in a hybrid vehicle driveline;
an electric machine in the hybrid vehicle driveline;
a driveline disconnect clutch that selectively couples the engine to the electric machine;
a first controller including executable instructions stored in non-transitory memory to adjust a modified requested arbitrated engine torque to a first torque in response to an engine instantaneous torque request not being less than a requested arbitrated engine the the 
a second controller including executable instructions stored in non-transitory memory to receive the motor torque request command via the CAN.

Reasons for Allowance

Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:

“…
adjusting a modified requested arbitrated engine torque to a first torque in response to an engine instantaneous torque request not being less than a requested arbitrated engine torque; and 
adjusting the modified requested arbitrated engine torque to a maximum of the requested arbitrated engine torque or the engine instantaneous torque request in response to a transmission controller requesting a driveline torque modification, where the requested arbitrated engine torque is based on a driveline disconnect clutch torque capacity and the engine instantaneous torque request.” as recited in claim 1 of the application.
As explained as a reason for allowable subject matter in the previous Non-Final Rejection Office Action, mailed on August 3rd, 2021, Johri does not include a variable equivalent to “the requested arbitrated engine torque” defined as being based on a driveline disconnect clutch torque capacity and the engine instantaneous torque request, according to a definition provided in the previous and original claim 3, which is now included in base claim 1 and is also present as an explicit definition in the Specification, page 23, lines 14-24.  Further, Johri does not compare a variable defined in this way to an “engine instantaneous torque request”, based on the explicit definition in the Specification, page 23, lines 14-24, in order to determine the maximum of the two variables.  Lastly, the conditions for which Johri performs an adjustment of an equivalent of a modified requested arbitrated engine torque involve diver input and consideration of engine conditions but not the direct comparisons being claimed.  Since the previous claim interpretations have been withdrawn, and the explicit definitions of the terms preclude Johri from being applicable to all of claim 1, Johri is overcome as reference for rejecting claim 1 under 35 U.S.C. §102.  Since no other prior art could be found in order to reasonably cite to the claim a 
Claim 15 is allowable for the same reasons even though it does not give a definition for “the requested arbitrated engine torque”, since this variable is also explicitly defined in the Specification, page 23, lines 14-24, and is consistent with the claim language.  Claims 2-8 are allowable based on their dependencies on allowable base claim 1, and claims 16-20 are allowable based on their dependencies on allowable base claim 15.
The rationale regarding claim 1 above applies to claim 9 in respect to the definition of “the requested arbitrated engine torque” and in respect to one of the same comparisons of variables being performed. Claim 9 does not include the same conditions by which the claimed torque comparisons and adjustment of torque are performed.  However, claim 9 includes an additional limitation that is not disclosed by Johri.  Regarding the following additional limitation recited in claim 9:
“…
delaying a change to the requested engine instantaneous torque, and where the delaying is an amount of time it takes to communicate a command from a first controller to second controller.”, Johri discloses a delay of the requested engine instantaneous torque that is different from the claimed delay.  In agreement with Applicant’s remarks, the delay disclosed by Johri is equivalent to a CAN delay from the time an engine torque is requested to a time that an engine is realized at an actuator.  This delay is not necessarily equivalent to a determined controller to controller delay caused by the CAN, which is applied by a controller to the requested engine instantaneous torque in order to accommodate the determined delay.  Thus, Johri cannot be cited for claim 9 as a whole without modification.  Since there is no additional prior art that could be found in order to make an obvious combination of Johri with another reference that reads on the claim as a whole, nor could a substitute primary reference for 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



Examiner, Art Unit 3663

/TYLER J LEE/Primary Examiner, Art Unit 3663